Title: To Thomas Jefferson from Francis Willis, Jr., 10 February 1790
From: Willis, Francis, Jr.
To: Jefferson, Thomas


[York], Va., 10 Feb. 1790. Sorry to have missed TJ at York and Richmond, “for should you return to France as Mr. Hilten told me you intended, the chance is against our ever meeting again; your exalted station I am sure would not prevent your being glad to see a very old acquaintance.” Congratulates TJ on his success in life: he has continued to struggle as before to meet “a train of misfortunes, losing negroes in the war and suffering greatly by securityship which has brought great distress on a numerous family, having now 8 children  alive out of 14 and a prospect of more still.” He intends to move to Williamsburg next fall and is certain TJ could assist him by getting him some public employment: “A hint from you to the President would do the business. … That there still must be a great many more places in our new Government is certain.” Confiding in TJ’s goodness, he recommends “Mr. Wm. Reynolds of Yorktown” as TJ’s clerk: “inquire his character &c. of our friend Page, Mr. Edmund Randolph, Mr. Jameson, or in short of any one that knows him. … He is one of the very few that I declare I never heard any man speak amiss of. A more upright man I believe never lived. He has a large family and was an uncommon sufferer in the Mercantile line in the war. He lost almost every thing he ventured on the water. He was a ward of Mr. Jameson of the same town. His abilities in the line I’ve mentioned are undoubted.”
